OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN




nonorable II. E. O&tee
County AttOPAey
wallcar county
~unt8*ille, TCxaa

Dear Slurs            op1Alon HO. O-6665
                      f?Os WhOthor Cldm 8&eiA8t F
                           SC&o1 DlCtrlCt of
                           county i5 legal UAder *a&.\
                           M.ated.



arxl carefully ConCider@ by t
irop your requeet a5 iollowt




                                        rein 8tated.




                   ~,ff'O8t~lOy(L Vhir;S   tO~ChOX' snd it
     tOOkx18081, df th8 fund8 t0 8#ltiOy a @OlOP5d
     teac&.-4Ad     BalAtaiA a 8Cboo1 for the AegrO55.
     l'be CCUstee8   of  the dlrtrlot triad t0 get 80m5
     OAC? to trMSpOrt     the VhiLe      children t0 tbs
     AO#WBSt 8OhOO1 but VOF8 UAabl5 LO &3t aAyOA5.
aon. II.E. Oat08 i Page 2

                  hey evCn offered the 1~9 who had three
    childron (L         uere Ch8 oaly oAe8 to astend school)
    the money they h&d to pay on tremlportatlon if he
    vould fix up hi8 OUA car tmd traA8pOrt the ChildreA.
    He refused the offer. Later, the Asoistmat County
    SU~dALOAdOAL        8we8tedto      thi8mthaL        he b0U-d
    the WdreA        ia towi with relative8 uad perhapr
    the Lrur8portariaA could be applied OA the board,
    but, that before thir couldbe done he 8hoUld
    emuage the matter meably             vlth the County Super-
    iAtaadWt UldthO lOU& boU'dtiW8                  kfOF0 h0
    8hould make any wve.          HO 8LatOd t&t h0 hAd A0
    relatloea but aoUld get a mall warmeAt              for hi.8
    l&f0 urd th. t&O0 lOhO           ChlldrOA t0 8t.y in
    durw     the 8Uhool week and he vould 8ty lA the dt8-
    trlot.    The W8i8tWt        8tate8 tUt 8h8 told the man
    that thi8 umngement         vould have to be qpeeable vith
    the Cotmty SUperlAtsAdeAtmd           the local boularem-
    bOr8 before h0 8hotid auk8 any WVe.             IA8tead Of
    Vaitiog LO 8oe Whether or AOt bh.0aeY?UqOWAt vould
    be 8atbfaatOry       Md hgti, the WA WVOd          hi8 OIltiN
    iWily md pO8808tiiOn8 iAt a hOU80 ti tOWA. tA ths
    IIOeAtilM, the a88i8teAt hsd dl8cUlMd           th%8 mtter
    vlth ihe COUAty SUperintaPdsAt 8.M the lOad board
    Be&era.    ~WLe County SUperiAteAdeAt advleed eg6in8t
    the armmpw~t,          urd one loaal baud mea%bor ~88 for
    it, th0 Oth8r Oppo8edi hOVOVO#,          UhOA  fh0 Un WV&
    h%8 VhOlO family clld boU8Ohald pO88088ifM8 iAt0
    tow, both bawd m&err            were oppo8ed to pnying oUtt
    UAYWWY      OAthO SrOUAd8 thati ttVa8          AOtlOgril rad
    the dl8triat WA8 A0 lOngOr respoA8ible.            The
    aWi8twt     8Uperiatsnb~rt LheA di8ou88ed the Mtt8F
    vith t&l   d@lNAtJ    8t8t.8 8Upel'inteAdeAt @Ad thr OOUAtJ
    attorney. They both 8greed that it rould b8 ills@
    80 tho mater       wa8 dropped.    Ho more va8 hemd from
    use mau UAti1 school Ya8 OUt. Hap, ho has wloyed
    a lawyer and co&w berore the County school Board,
    PPO8SiAg hi8 C(L80 OA tb# @WlAd8           that th0 a88i8taAt
    Md OAO Of the tl’U8tQ88        had prari89d    hii aid.

              aPlsa8e beor in mind thet the 888lrrutC
    osde Ii0 proai8ebearrue she &d not taken   the matter
    Up vi&h the 8UperiAteAdeAt AOF the kK?& board &Ad 8hs
    deliAltely told the am that it would have to be
    agreeable with them bef’ore he 8hoUld do anything.

               %orh of the children enterad rohool at
    liiU&8ville public 8chool MOvePlbsr 14, 1944. The
    oldesL one in the 0th grade end the youngset One i.A
jjOA.   bl.   E.     Mb98         -   P-0   t)




                               "'PI/O
                                    of hi8 chlldr~,                     we    laths el&hbh
        grade a                tha other la tha third gmde                       attundad
        th8        fwst;8VinO          8C&O4#1      WithOUt         pcywult    Of   ttitiOXi.
        They did not attend the Pina Prairie sohool.~
                               "The     oopy of it v88 8ent
                                      trrm8fer         or     a
        to    th8      Sb*te               their promta part
                                   superlntunduat                 and
        Of th0 I-       POr Uapita fQP tahOla8bis8 Wa8 traA8-
        ferred    fro8 the Palba GQWOA Sahool Di8trlot tb
        the  Pine   Pralrle C0mman SChOti Di8triOt.

                                                 "PRoPoaxTIox

                   'Art1018 8695, VORLOA'~ &notrted     Stetutol,
        providaa iA 8Ub8taAOfJ: that eaahyearafterths
        8ChOlMLiO OaA8U8 Of ths COUAtJ 18 CollplOLOd, the
        COW&y SUpsFiAtsAdaAt 8hal1, if Uly di8triQt h8
        fever thim tvcmtg pupllF??     suholastlo age, white or
        COlOFOd, h.WO WthOrity     to OOA8Olidat.a raid di8briet
        a8 to 8a.%d vhfte or aolored school with adjoining
        8CkWO1, OtU.   Thi8 jWOV18iOZl  Of th0 8tatUtb Ua8 AOt
        fQuoWsd, bowaver, the complaining party      transferred
        hi8 children to IpLne PraiFle, sad bheir proportloAa.te
        part of the schol*stlo Funds vas al80 transferred to
        thQ fUlLId Of the PfAQ Prairie OOWOA School Distriot.

                                                 *AD'l'HORXTIPS

                               "Arbioles 2695 Vernon Annotated Statute8
                                37 fl'sx.Jur. 943, 800. 75
                                #aCorksl, Countg auperinteadent vs.
                                   Di8triCL TFU8tOfP8    Of Robinson
                                   sPrngO~hoO1       rzi8trlcb 121 S.U. (2)

                                SyllabU8 14-50
itlur.
     bl. 6. o-es      - Psg4 5




                ‘If the cr~l*lntarit’a Affld8vlt  va5   .:
     wholly true, (ubich 18 not admlttml, but doulod
     by t.hmcrustboo md authoritiu), the lS.aool         -‘,
     board vould have ao authority to orber t&e )alba
     c-     8Chool DL*trlat  to w    tha eoaplalnmt the
     Bouoy denoudod for th4 r0110viag roaBon41

             “(a) hh4 eontraet or agroonut ho                                   .
     et( LtOl
          vu mulo1 8 not aut1y)rtud b ylsatuto8.                                         .

                   "(b) Cu.truotu a lo r -t
                                         m                             ma k e
     & blnd&g      qgreemnt      vfth a 8ahool pNmn.                                .

               “(a) flir ohlldron hav*  boai traw-                                   .
     forrod to ?lw Pr8i&‘i. 8&001 Di8trbt  the
     Pelba Tru8teo8 aould make m aentmot 0~ agree-                                  ‘.
     rnt oonaomlrq bh4Zr rahoctl lttoadana*. .




                   “(4)    B4lth4&-        th4   county      mp4r~rud4ut
     nor ttu truotou of Falba Ceaon 8-1        District
     u-o u~thoriud   by lav to a&c4 .ou agruuut    rlth
     a patron to eouttibut.0 a sum of mouy to pay th4
     pupil0 boasd in lieu ot tranwartatitaia,  b4tmu44,
     the lav door, not ao provide. T&e truaafor of tbs
     eUldrm    vu mM.8 at2 th4 requert of the aom-
     plainuat,  and, aocordirtg to him ovn rifldavlt ouly.
     oata truotoe of the mhool blrtrbt -rood to auy-
     thug,   aud    aceordlng         to   th4   t4rtlmaly        of   t&4
     usletanr   ruporlntezadent and of the tvo tru4t444
     in tin ?tiba Distriot,   tlmy told hir, aft.%’ baVa
     talked to the Couuty At~oruoy, that they vould
     not 4by-44 to it, tbrt 18, to J&B pqwnt     a8 be nov
     clalu aud demuda, b444u84,     Lhoy VOIW dvfud
     that mmh au pgrournt vould be ill4~4l."

                under  ths facti atatad VI do uot &mm$ive
Uy   theory up351 vhiui3 clalmant WCaffatr OLD roaover a@.ust
Hon.   #.   B.   04s44   -   P4p   6




pilba scku~ol District  am3 it is themrom 0~ ~&u&m   ~tbd, ha
has m leg41   c1d.a aain8t   Fdba ad1001 Dlstdat.